DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly applied rejection relies on Ikuta et al. to show the obviousness of utilizing a straight inclined fifth wall surface that couples the second and fourth wall surfaces.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2018/0201019 A1) in view of Yamamura et al. (US 2019/0143680 A1) and Ikuta et al. (JP 2017/209821).
Regarding claims 1 and 14:
	Seto et al. disclose a liquid ejecting head comprising:
	a first pressure chamber (one of 342, 382) that extends in a first direction (W direction) and applies pressure to a liquid (Fig. 17);
	a second pressure chamber (the other of 342, 382) that extends in the first direction (Fig. 17) and applies pressure to the liquid (Fig. 17);
	a nozzle channel (384) that extends in the first direction (Fig. 17) and communicates with a nozzle (38) for ejecting the liquid (Fig. 17);
a first communication channel (one of 46 and 386) that extends in a second direction (H direction) crossing the first direction (Figs. 16-17) and causes the first pressure chamber to communicate with the nozzle channel (Figs. 15-17);
a second communication channel (the other of 46 and 386) that extends in the second direction (Figs. 16-17) and causes the second pressure chamber to communicate with the nozzle channel (Figs. 15-17);
wherein wall surfaces of the nozzle channel include:
	a first wall surface (upper surface of nozzle plate 32A) that extends in the first direction and in which the nozzle is provided (Fig. 17); and
a second wall surface (lower surface of portion 32B, opposite from nozzle 38) that extends in the first direction and is opposite to the first wall surface (Fig. 17)
	wherein wall surfaces of the first communication channel include:
		a third wall surface (e.g. right side surface of 46, shown in Fig. 17) that extends in the second direction and a distance from which to the nozzle in the first direction is longest (Fig. 17); and
		a fourth wall surface (e.g. left side surface of 46, shown in Fig. 17) that extends in the second direction and is opposite to the third wall surface (Fig. 17).	
	Seto et al. do not expressly disclose a fifth wall surface that extends in a third direction set between the first direction and the second direction and being provided between the second wall surface and the fourth wall surface.
	However, Yamamura et al. disclose a liquid ejecting head comprising a nozzle channel (ejection channel C1e) and first and second communication channels (Rin1 and Rout1, respectively), wherein the wall surfaces of the first communication channel include a fifth wall surface (of expanded flow channel section Fe in entrance side channel Din) that extends in a third direction set between a first direction and a second direction (Figs. 4, 7), and provided between a second wall surface and a fourth wall surface (Figs. 4, 7), the fifth wall being configured to gradually increase the cross-sectional area of the flow channel, so as to ensure the flow rate of ink (paragraphs 101-106).
	Moreover, Ikuta et al. disclose a liquid ejecting head in which a liquid flow path is provided with a gradually increasing cross-sectional area on both inlet and outlet sides of the liquid flow path (pager 19 & Fig. 23), the gradually increasing cross-sectional area is defined by a straight inclined surface (portion 22a) that serve to couple perpendicular walls (Fig. 23).  Ikuta et al. teach that such a tapered shape gradually changes the cross-sectional area of the liquid flow path and prevents a sudden pressure loss (page 19).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Seto et al.’s liquid ejecting head to include a fifth wall surface, such as that taught by Yamamura et al., for the purpose of improving ejection stability through the use of a gradually increasing cross-sectional area.  Further, because both Yamamura et al. and Ikuta et al. teach the use of a gradually increasing cross-sectional areas in a liquid flow path, it would have been obvious to a person of ordinary skill in the art to utilize a straight inclined surface, such as that taught by Ikuta et al. as the fifth wall, so as to produce the desired gradually increasing the cross-sectional area.
Regarding claim 2:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Ikuta et al. also disclose that an angle formed between a direction normal to the second wall surface and a direction normal to the fifth wall surface is larger than 20 degrees and smaller than 80 degrees (Fig. 23).
Insofar as Ikuta et al. do not expressly disclose the particular angle between a direction normal to the second wall surface and a direction normal to the fifth wall surface, it would have nonetheless been obvious to a person of ordinary skill in the art to set the angle between 20-80 degrees, because Ikuta et al.’s drawings strongly suggest that the angle falls within the claimed range, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Ikuta et al. also disclose that an angle formed between a direction normal to the fourth wall surface and a direction normal to the fifth wall surface is larger than 10 degrees and smaller than 70 degrees (Fig. 4).
Insofar as Ikuta et al. do not expressly disclose the particular angle between a direction normal to the fourth wall surface and a direction normal to the fifth wall surface, it would have nonetheless been obvious to a person of ordinary skill in the art to set the angle between 10-70 degrees, because Ikuta et al.’s drawings strongly suggest that the angle falls within the claimed range, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that the first wall surface is coupled to the third wall surface (Fig. 17).
Regarding claim 5:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that a wall surface of the first pressure chamber includes a sixth wall surface (lower surface of 342, shown in Fig. 17) that extends in the first direction (Fig. 17), and the third wall surface is coupled to the sixth wall surface (Fig. 17).
Regarding claim 6:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that the wall surfaces of the second communication channel include:
	a seventh wall surface (e.g. the left side wall of 386, shown in Fig. 17) that extends in the second direction (Fig. 17) and a distance from which to the nozzle in the first direction is the longest (Fig. 17); and
	an eighth wall surface (e.g. the right side wall of 386, shown in Fig. 17) that extends in the second direction (Fig. 17) and is opposite to the seventh wall surface (Fig. 17).
	Further, Ikuta et al. also disclose that a ninth wall (22b) extends in a fourth direction set between a direction opposite to a first direction and a second direction is provided between a second wall surface and an eighth wall surface (Fig. 23).
Regarding claim 7:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 6, and Ikuta et al. also disclose that an angle formed between the third direction and the second direction is substantially identical to an angle formed between the fourth direction and the second direction (Fig. 23).
Regarding claims 8-9:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that the head comprises:
	a supply channel (supply flow path 80) that communicates with the first pressure chamber (Figs. 15-17) and along which the liquid is supplied to the first pressure chamber (paragraph 71 & Figs. 15-17); and
	a discharge channel (recovery flow path 84) that communicates with the second pressure chamber (Figs. 15-17) and along which the liquid is discharged from the second pressure chamber (paragraph 72 & Figs. 15-17).
Regarding claim 10:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose a substrate (32B) in which the first pressure chamber, the second pressure chamber, the first communication channel, and the second communication channel are provided (Fig. 17); and
	a nozzle substrate (32A) in which the nozzle is provided (Fig. 17).
	Seto et al.’s modified liquid ejecting head does not expressly comprise separate pressure chamber substrate and communication plate.
	However, it has been held that the use of one piece construction and the use of plural combined pieces is a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Here, an artisan would have been well motivated to form the pressure chamber substrate separately from a communication plate, for the purpose of enabling separate formation of the pressure chambers and communication channel holes.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to divide the substrate in Seto et al.’s liquid ejecting head such that separate pressure chamber substrate and communication plates are provided.
Regarding claim 11:
	Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that the nozzle communicates with the nozzle channel at a substantially central position of the nozzle channel (Fig. 17).
Regarding claim 12:
Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 1, and Seto et al. also disclose that the head comprises:
a first element (352) that applies pressure to the liquid in the first pressure chamber in response to supply of a first driving signal (paragraphs 62-64); and
a second element (392) that applies pressure to the liquid in the second pressure chamber in response to a second driving signal (paragraphs 62-64).
Regarding claim 13:
Seto et al.’s modified liquid ejecting head comprises all the limitations of claim 12, and Seto et al. also disclose that a waveform of the first driving signal and a waveform of the second driving signal are substantially identical (paragraphs 62-64 & Fig. 7A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853